COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER OF ABATEMENT

Appellate case name:      Danny Barforough v. Nationstar Mortgage, LLC and U.S. Bank
                          National Association

Appellate case number:    01-16-00266-CV

Trial court case number: 2015-08217

Trial court:              133rd District Court of Harris County

        Appellees, Nationstar Mortgage, LLC and U.S. Bank National Association, have moved
to abate this appeal to permit the trial court to render a final judgment by ruling on appellees’
request for attorneys’ fees and costs. See TEX. R. APP. P. 27.2 (permitting abatement for trial
court to render final judgment); State Farm Mut. Auto Ins. Co. v. Leeds, 981 S.W.2d 693, 693–94
(Tex. App.—Houston [1st Dist.] 1999) (op. on continuing abatement) (abating and remanding to
trial court to dispose of attorney’s fees issue); Markovsky v. Kirby Tower. L.P., No. 01–13–
00516–CV, at *2 n.1 (Tex. App.—Houston [1st Dist.] Dec. 15, 2015, no pet.) (abated for trial
court to render final judgment on all claims, including attorney’s fees). The motion is
GRANTED.
       The appeal is abated and removed from this Court’s active docket to permit the trial court
to render a final judgment, including disposition of appellees’ request for attorneys’ fees and
costs. A supplemental clerk’s record containing the final judgment with disposition of appellees’
request for attorneys’ fees and costs shall be filed within 30 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s
record containing the trial court’s ruling is filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually

Date: August 16, 2016